Dillon, J.
1. Lien: priority: unrecorded deed. 2. - sale under subsequent judgment. 3. — purchase by creditor. It is settled in this State that the grantee of an unrecorded deed or mortgage has priority over a subsequent judgment creditor of the grantor, Norton v. Williams, 9 Iowa, 529; Bell v. Evans, 10 Id., 353; Seevers v. Delashmutt, 11 Id., 174; Welton v. Tizzard, 15 Id., 495, 497; Hayes v. Thode, ante. If there is a sale under the judgment to a third person, for value paid, and without notice, it is clear that the rights of such a purchaser are jugt ag geoure as jf be Dad. purchased in the usual way by deed from the execution debtor. He is protected like an ordinary purchaser by the statute, which, provides “that no instrument affecting real estate is of any validity against subsequent purchasers for a valuable consideration without notice, unless recorded,” &c. Rev., § 2220. If the sale under the judgment, instead of being to a third person, is to the judgment creditor himself, will the same rule apply, and will he be protected from the unrecorded deed of which at the time of his purchase he had no notice actual or constructive? This question we had occasion recently to consider in the case of Vannice v. Traer, 16 Iowa, 574. It is unnecessary again to enter upon *152the discussion. The writer there expressed the opinion that a judgment creditor who becomes a purchaser at the sheriff's sale is protected both at law and in equity against matters of which at the time of the purchase he had no notice, actual or constructive. He is a purchaser within the meaning of § 2220 of the Revision above quoted. I remain of the same opinion still. The other members of the court are of the opinion that this is the rule at law, and also in equity, unless, as in that case, there are equities of so strong and persuasive a nature as to prevent its application, and these, if they are relied, upon, must be alleged and proved. None such are alleged or established in the case at bar. Consequently, both in their judgment and mine, the court below properly dismissed the plaintiff’s petition. For authorities in support of the view here taken, see Wood v. Chapin, 3 Kern., 509; opinion of Denio, Ch. J., p. 519; of Comstock, J., p. 521; and of Hubbard, J., p. 522; and Notes to Basset v. Nosworthy, 2 Lead. Cas. in Eq. (3 Am. ed.), 110, and authorities there cited; Vannice v. Traer, supra.
The case of John F. Evans against the same defendants, involving the same principles, does uot require a separate discussion, and must be decided in the same way. We give to the appellants in both cases the benefit of the doubts which are entertained as to whether it is satisfactorily established that the judgment creditor or plaintiff in the execution was the purchaser at the sheriff’s sale. We further observe in relation to the case last named that the equities are rather against than in favor of the plaintiff, as the bona fdes of his purchase from his father alter the latter had become liable to the defendant’s intestate, and when the son was a minor and without means, may well be questioned.
The decree in each case dismissing the petition is
Affirmed.